NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                                    LALI V.,
                                    Appellant,

                                         v.

                 DEPARTMENT OF CHILD SAFETY, A.C.,
                            Appellees.

                              No. 1 CA-JV 16-0023
                                FILED 7-12-2016


            Appeal from the Superior Court in Maricopa County
                              No. JD 28327
                  The Honorable Bruce R. Cohen, Judge

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate, Mesa
By Suzanne W. Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Amber E. Pershon
Counsel for Appellee, Department of Child Safety
                           LALI V. v. DCS, A.C.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Donn Kessler joined.


O R O Z C O, Judge:

¶1           Lali V. (Mother) appeals from the juvenile court’s order
terminating her parental rights to A.C. (Child).1 For the following reasons,
we affirm.

                FACTS2 AND PROCEDURAL HISTORY

¶2            Mother has an eight-year history of using heroin and
methamphetamine, but has had periods of sobriety. Mother learned that
she was pregnant in January 2014 and tested positive for heroin and
methamphetamine in February 2014. When Child was born in April 2014
she tested positive for opiates and methadone and suffered from
“significant withdrawals at the time of her birth.” As a result of Mother’s
drug abuse, the Department of Child Safety (DCS) filed a dependency
petition in May 2014. The juvenile court found Child dependent as to
Mother.

¶3             DCS provided Mother reunification services including
referrals to Terros and TASC, parent aides and individual counseling.
Mother initially participated in services beginning in May 2014, but her
participation declined after Father was incarcerated in October 2014.
Mother relapsed and resumed using drugs from October 2014 to November
2015. The case manager provided her over ten referrals to TASC and gave
Mother money to obtain a photo identification to facilitate drug testing, but
Mother did not follow through. Sometimes, Mother showed up intoxicated
for visits with Child and her visits with Child were ultimately terminated



1     Father’s rights were also terminated, but he is not a party to this
appeal.

2      “We view the evidence in the light most favorable to sustaining the
[juvenile] court’s ruling.” Calvin B. v. Brittany B., 232 Ariz. 292, 296, ¶ 17
(App. 2013).


                                      2
                           LALI V. v. DCS, A.C.
                           Decision of the Court

because Mother did not call to confirm the visits. Also, Mother had not
taken a drug test since October 2014.

¶4            In March 2015, the State petitioned to terminate Mother’s
parental rights to Child. A contested severance hearing was held in
December 2015. Mother’s case manager testified about her concern that
Mother would relapse. The case manager further testified that Mother had
not completed most of the services offered by DCS and Mother’s inability
to remain sober posed a safety risk for Child. Furthermore, Mother had not
seen Child since January 2015.

¶5           DCS presented testimony that Child is thriving in a licensed
foster home and bonding with the placement. According to the evidence,
Child is adoptable, the foster home is an adoptive placement, and even if
this placement were unable to adopt, another placement could be located.

¶6           The juvenile court granted severance, finding termination
proper under Arizona Revised Statutes (A.R.S.) sections 8-533.B.3,
prolonged drug abuse and B.8(a) and (c), length of time in care. The
juvenile court also found that severance was in Child’s best interests
because:

       [C]hild is thriving in her foster care placement. That family is
       prepared to proceed with adoption. This would afford
       [Child] permanency and continued stability. Even if that
       family cannot proceed with the adoption, [Child] is
       adoptable.

¶7            Mother timely appealed and we have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§ 8-235.A,
12-120.21.A.1, and -2101.A (West 2016).3

                               DISCUSSION

¶8             We review the termination of parental rights for an abuse of
discretion and will affirm if the termination is supported by sufficient
evidence. Calvin B. v. Brittany B., 232 Ariz. at 296, ¶ 17. To justify
termination of the parent-child relationship, the juvenile court must find at
least one of the statutory grounds set out in A.R.S. § 8-533.B, and also that
termination is in the child’s best interests. Linda V. v. Ariz. Dep’t of Econ.
Sec., 211 Ariz. 76, 78, ¶ 6 (App. 2005). Mother does not challenge the

3     We cite the current version of applicable statutes when no revisions
material to this decision have since occurred.


                                      3
                            LALI V. v. DCS, A.C.
                            Decision of the Court

grounds for termination; therefore, we only consider whether severance
was in Child’s best interests.

¶9            To establish a child’s best interests, the juvenile court must
find “either that the child will benefit from termination of the relationship
or that the child would be harmed by continuation of the parental
relationship.” James S. v. Ariz. Dep’t of Econ. Sec., 193 Ariz. 351, 356, ¶ 18
(App. 1998). “[A] preponderance of the evidence must demonstrate that
termination is in the best interests of the child.” Ariz. Dep’t of Econ. Sec. v.
Matthew L., 223 Ariz. 547, 549, ¶ 7 (App. 2010).

¶10           Mother argues that the order terminating the parent-child
relationship did not make the required findings of fact and conclusions of
law. Specifically, Mother contends that the juvenile court failed to “(1)
conclude that termination would result in a benefit for [Child], or (2)
conclude that to not terminate would result in a detriment to [Child].”
Additionally, Mother argues that the court did not make findings of fact
“with respect to how [Child] would benefit from a severance or be harmed
by continuation of the relationship.”

¶11            When evaluating a child’s best interests, the juvenile court
may consider whether an adoptive placement is immediately available,
whether the existing placement is meeting the child’s needs, and whether
the child is adoptable. Raymond F. v. Ariz. Dep’t of Econ. Sec., 224 Ariz. 373,
379, ¶ 30 (App. 2010). Here, DCS presented evidence that Child is thriving
in a licensed foster home, Child is adoptable and the foster family is
prepared to proceed with adoption. In its order, the juvenile court cited the
appropriate legal authorities in noting that a best interest finding must be
based on evidence “that the child will benefit from termination of the
relationship or that the child would be harmed by continuation of the
parental relationship.” The juvenile court then found that Child is thriving
in her placement and that adoption “would afford [Child] permanency and
continued stability.” See Shawanee S. v. Ariz. Dep’t of Econ. Sec., 234 Ariz.
174, 179-80, ¶ 21 (App. 2014) (finding that stability and permanency support
a best interests finding). We therefore find that the juvenile court made
sufficient findings.




                                       4
                           LALI V. v. DCS, A.C.
                           Decision of the Court



                             CONCLUSION

¶12          For the foregoing reasons, we affirm the juvenile court’s order
terminating Mother’s parental rights.




                                  :AA




                                     5